Case 2:18-cv-10620-CJB Document 1. Filed tMOoite

  

 

 

 

 

 

 

AO 241
REV
PETITION UNDER 28 USC § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District: EASTERN
Name (under which you were convicted); Docket or Case No.:
YUTICO BRILEY 514-608
Place of Confinement: Prisoner No.:
DIXON CORRECTIONAL INSTITUTE 579915

 

 

Petitioner (include the name under which you were convicted) | Respondent (authorized person having custody of

petitioner)
YUTICO BRILEY Vv. JASON KENT, WARDEN

 

 

The Attorney General of the State of Louisiana Jeff Landry

 

PETITION
1, (a) Name and location of court that entered the judgment of conviction you are challenging:
Orleans Criminal District Court, Parish of Orleans, State of Louisiana

(b) Criminal docket or case number (if you know): 514-608

2. (a) Date of the judgment of conviction (if you know): April 24, 2013
(b) Date of sentencing: June 17, 2013

3. Length of sentence: 50 years hard labor / 12 years hard labor (concurrent)

5 years hard labor / (consecutive)

thereafter sentenced under La. R.S. £5:529,1
4, In this case, were you convicted on more than one count or of more than one crime? [X]
Yes[ ] No

5. Identify all crimes of which you were convicted and sentenced in this case: .
La. R.S. 14:64, Armed robbery; La. R.S. 14:95,.1, Convicted felon with a firearm and
La. R.S, 14:64.3, additional penalty

6. (a) What was your plea? (Check one)

(1) Not guilty [X] (3) Nolo contendere (no contest) [  ]
(2) Guilty [X] (4) Insanity plea E ]

(b} If you entered a guilty plea to one count or charge and a not guilty plea to another count or
charge, what did you piead guilty to and what did you plead not guilty to? Guilty to La. R.S.
14:95.1, Convicted felon with a firearm (only)

. (c) If you went to trial, what kind of trial did you have? (Check one) [X] Jury [ ]
Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing? =[ ] Yes ty DERE
8. Did you appeal from the judgment of conviction? [X] Yes [ ]No D FOR FILING

a rents. NOY. 05 2018

wt DEE ne eetnsnccner
aon SEED eS BISTRICT COURT
comenen EOS, f
“ deasterr District of Louisiana
Deputy Clerk

 
Case 2:18-cv-10620-CJB Document1 Filed 11/05/18 Page 2 of 6

AO 241
REV

9. If you did appeal, answer the following:

(a) Name of court: Louisiana Fourth Circuit Court of Appeals

(b) Docket or case number (if you know): 2013-KA-1421

(c) Result: Conviction and sentence affirmed; vacated in part and remanded in part
(d) Date of result Gf you know): October I, 2014

(e) Citation to the case (Gif you knew): 151 So. 3d 633

(f) Grounds raised:

(g) Did you seek further review by a higher state court? [ ] Yes [X] No

If yes, answer the following: N/A

(1} Name of court: N/A

(2) Docket or case number (if you know):
(3) Result:

(4) Date of result (if you know):

(5) Citation to the case (if you know):

(6) Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court? [ ] Yes [X] No
If yes, answer the following: N/A
(1) Docket or case number (if you know):
(2) Result:
(3) Date of result (if you know):
(4) Citation to the case (if you know):
10, Other than the direct appeals listed above, have you previously filed any other petitions,
application, or motions concerning this judgment of conviction in any state court? {X] Yes [ ] No
11. If your answer to Question 10 was “Yes”, give the following information:

(a) (1) Name of court: Orleans Criminal District Court, Parish of Orleans, State of Louisiana

(2)Docket or case number (if you know): 514-608

(3) Date of filing Gif you know): September 21, 2015

(4) Nature of the proceeding: Application for post conviction relief

(3) Grounds raised: See attached copies of all filings in this case

(6) Did you receive a hearing where evidence was given on your petition, application, or
motion?

[ ] Yes [X] No

(7) Result: denied

(8) Date of result (if you know): December 28, 2016
(b) Ifyou filed any second petition, application, or motion, give the same information:

(1) Name of court: Louisiana Fourth Circuit Court of Appeals

(2} Docket or case number (if you know): 2017-KH-60086

(3) Date of filing Gif you know): January 2017

(4) Nature of the proceeding: Supervisory Writ of Review

(5) Grounds raised: Ineffective Assistance of Counsel

(6) Did you receive a hearing where evidence was given on your petition, application, or
motion?

[ ] Yes [X] No

(7) Result: denied

(8} Date of Result (if you know): March 29, 2017
(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court: Louisiana Supreme Court

(2) Docket or case number Gf you know):
Case 2:18-cv-10620-CJB Document1 Filed 11/05/18 Page 3 of 6

AO 241
REV

(3) Date of filing (if you know): April 2017
(4) Nature of the proceeding: Writ of Certiorari
(5) Grounds raised: Ineffective Assistance of Counsel
(6) Did you receive a hearing where evidence was given on your petition, application, or
motion?
[ ] Yes [X} No
(7) Result: denied
(8) Date of result (if you know): September 21, 2018
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your
petition, application, or motion?
(1) First petition: [X] Yes [ ]No
(2) Second petition: [X] Yes [ ]No
(3) Third petition: [ ] Yes [ ] NoN/A

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not: I
did not file with the Louisiana Supreme Court on my direct appeal because my time to do so
expired.

I did file and exhaust with the 4th Circuit Court of Appeal and Louisiana Supreme Court
the denial of my application for post-conviction relief.

12. For this petition, state every ground on which you claim that you are being held in violation of
the Constitution, laws, or treaties of the United States. Attach additional pages if you have more
than four grounds. State the facts supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your
available state-court remedies on each ground on which you request action by the federal court.
Also, if you fail to set forth all the grounds in this petition, you may be barred from presenting
additional grounds at a later date.

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your
claim):
Claims 1 through 4: Ineffective Assistance of Counsel

(b) If you did not exhaust your state remedies on Ground One, explain why: AIE has been
exhausted

(c) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue? [ ] Yes [X] No
(2) If you did not raise this issue in your direct appeal, explain why: It was more properly

through a post conviction relief.

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court? [X] Yes{ ] No

(2) If your answer to Question (d) (1) is “Yes,” state:
Type of motion or petition: Application for post conviction relief

Name and location of the court where the motion or petition was filed; Orleans Criminal
District Court
Case 2:18-cv-10620-CJB Document1 Filed 11/05/18 Page 4 of 6

AO 24]
REV

Docket or case number (if you know): 514-608
Date of the court’s decision: December 28, 2016
Result: (attach court’s opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? [ ] Yes [X] No
(4) Did you appeal form the denial of your motion or petition? [X] Yes [ ] No
(5) if your answer to Question (d) (4) if “Yes,” did you raise this issue in the appeal? [X] Yes [
] No
(6) If your answer to Question (d) (4) is “Yes,” state:
Name and location of the court where the appeal was filed: Louisiana Fourth Circuit Court of
Appeals
Docket or case number (if you know): 2017-KH-0086
Date of the court’s decision: March 29, 2017
Result (attach a copy of the court’s opinion or order, if available): attached
(7) If your answer to Question (d)(4) or Question (d\(5) is “No”, explain why you did not raise
this issue:
N/A
(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative
remedies, etc.) that you have used to exhaust your state remedies on Ground One: N/A

13. Pleas answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest
state court having jurisdiction? [X] Yes [X]No

If your answer is “No,” state which grounds have not been so presented and give your reason(s)
for not presenting them: N/A

(b) Is there any ground in this petition that has not been presented in some state or federal court?
If so, what ground or grounds have not been presented, and state your reasons for not presenting
them: N/A

14, Have you previously filed any type of petition, application, or motion in a federal court
regarding the conviction that you challenge in this petition? [ ] Yes [X] No

If “Yes,” state the name and location of the court, the docket or case number, the type of
proceeding, the issues raised, the date of the court’s decision, and the result for each petition,
application, or motion filed. Attach a copy of any court opinion or order, if available, N/A

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court,
either state or federal, for the judgment you are challenging? [ ] Yes [X] No

If “Yes,” state the name and location of the court, the docket or case number, the type of
proceeding, and the ground raised: N/A

16, Give the name and address, if you know, of each attorney who represented you in the
following stages of the judgment you are challenging:

(a) At preliminary hearing: James A Williams

(b) At arraignment and plea: Lauren Boudreaux

(c) At trial: Michael Kennedy/ Myles Swanson

(d) At sentencing: Michael Kennedy/ Myles Swanson

(d} On appeal: Katherine M. Franks / Louisiana Appellate Project
(ce) In any post-conviction proceeding: Pro-se
Case 2:18-cv-10620-CJB Document1 Filed 11/05/18 Page 5 of 6

(f} On appeal from any ruling against you in a post-conviction proceeding: Pro-se

17. Do you have any future sentence to serve after you complete the sentence for the judgment
that you are challenging? [ ] Yes [X] No

(a) If so, give name and location of court that imposed the other sentence you will serve in the
future: N/A

(b) Give the date the other sentence was imposed: N/A

(c) Give the length of the other sentence: N/A

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to
be served in the future? [ ] Yes[ ]NoN/A

18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year
ago, you must explain the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does
not bar your petition. Petitioner is within the one-year statute of limitations as contained in
28 U.S.C, § 2244(d).

Therefore, petitioner asks that the Court grant the following relief: Reversal of the
Convictions, Order the Custodian to Release the Petitioner from Custody, Grant a New Trial,
and/or any other relief to which petitioner may be entitled.

MASE

Signature of Attorney (if any)

I declare (or certify, verify, or state} under penalty of perjury that the foregoing is true

and correct and that this Petition for Writ of Habeas Corpus was placed in the prison mailing

system on this @0 dayof  Y¢ to t her 2018, at Dixon Correctional Institute.

Signed on this 2? day of & ctohey , 2018.

open of Petitioner” :

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is
not signing this petition.
Case 2:18-cv-10620-CJB Document1 Filed 11/05/18 Page 6 of 6

AO 241
REV

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (*AEDPA”) as contained in 28
U.S.C, § 2244(d) provides in art that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas
corpus by a person in custody pursuant to the judgment of a State court. The limitation
period shall run from the latest of —

(A) The date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) The date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) The date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicabie to cases on collateral review; or

(D) The date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending shall not be
counted toward any period of limitation under this subsection.
